Citation Nr: 0824198	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  99-13 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.   In December 2007, he testified before 
the undersigned Acting Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  In support of his claim, the 
veteran has stated that during military service in Vietnam, 
the base at which his unit was stationed came under enemy 
attack in March or April 1970.  At his December 2007 hearing, 
he also stated he witnessed a Navy aircraft crash at his base 
after getting hit by an enemy rocket.  His event occurred 
between February and April 1970, according to his testimony.  
Service personnel records confirm the veteran was assigned to 
the 20th Tactical Air Support Squadron (TASS) in Da Nang, 
Vietnam between December 1969 and December 1970.  While the 
veteran has supplied sufficient information to allow for the 
verification of his claimed stressor events, no attempt has 
been made to contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) for such verification.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent records and other evidence 
identified by the veteran.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1. The AMC must attempt to corroborate the 
veteran's claimed stressor through the 
appropriate channels, to include the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  The AMC must provide the JSRRC with 
all pertinent information, to include copies of 
personnel records, units of assignment, and 
stressor statements.  The JSRRC should verify 
whether the veteran's unit, the 20th Tactical 
Air Support Squadron, came under enemy attack 
in March or April 1970 while assigned to 
Vietnam.  The JSRRC should also verify whether 
any aircraft crashed at the Da Nang air base 
between February and April 1970.  If any such 
events cannot be verified, that outcome should 
be stated for the record.  

2.  If any of the veteran's stressor events are 
verified by the JSRRC, he should be scheduled 
for a VA psychiatric examination in order to 
determine the existence and etiology of any 
current psychiatric disability.  The claims 
file should be reviewed by the examiner in 
conjunction with the examination and he or she 
should be provided with the report of verified 
stressors received from the JSRRC.  The 
examination should include any tests considered 
necessary by the examiner.  After fully 
reviewing the record and examining the veteran, 
the examiner should note whether the veteran 
currently has any psychiatric disabilities, to 
include PTSD.  If so, for PTSD or any 
psychiatric disability diagnosed, the examiner 
should also state whether it is at least as 
likely as not (that is, a probability of 50 
percent or better) that such a disability began 
during military service, or is otherwise 
related to the veteran's verified in-service 
stressor.  The Board notes that only those 
stressors that have been verified in the record 
may be considered by VA in determining if PTSD 
or any other psychiatric disability is present.  
The medical basis for all opinions expressed 
should also be given.  

3.  The AMC should then readjudicate the claim 
on appeal in light of all evidence of record.  
If entitlement to service connection for PTSD 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time within 
which to respond thereto.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


